DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
            2.	Claims 1, 4-6, 8, 10-17 and 19 are allowed in view of Applicant’s Amendments/Remarks (filed 12/03/2020). Particularly, the prior art of record fails to disclose or fairly suggest a method or system for modifying video data captured by a client device based on a request received by a different client device receiving the captured video data…and the feature of “…receiving, at the online system, a request from the viewing client device to modify the video by overlaying one or more additional objects on one or more portions of the video from the viewing client device, the received request identifying the one or more additional objects to overlay on the one or more portions of the video and identifying one or more objects in the one or more portions of the video over which the one or more additional objects are overlaid, the request obtained by the viewing client device from an interaction by the viewing user with the viewing client device; determining one or more modifications to the video obtained from the capturing client device corresponding to the received request from the viewing client device identifying the modifications; modifying, by the online system, the video obtained from the client device to include the one or more determined modifications; and transmitting the modified video from the online system to one or more additional client devices, the modified video including the one or more additional objects overlaid over the identified one or more objects in the one or more portions of the video.” as generally recited in combination with other features of all the independent claims.


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        



ANNAN Q. SHANG